The alimony awarded the plaintiff may have been liberal, the action respecting the minor children may have been proper and fitting, but the record, in my judgment, was not, in view of the nature of the testimony sought to be proffered, *Page 188 
complete enough to permit of a proper discretionary determination of these questions.
Reckless dissipation of his money by defendant is shown, and if made to appear that it might continue, was competent and relevant testimony upon the ultimate question for determination, especially as relates to assured support of minor children.